Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Claim Status
Claims 1, 3, 9, 25 and 28-30 are pending. Claims 1 and 28 have been amended. Claims 1, 3, 9, 25 and 28-30 are being examined in this application. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 9 and 28-29 under 35 U.S.C. 103 as being unpatentable over Rupp et al. in view of Biavasco et al. and Ogden et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9, 25 and 28-30 under 35 U.S.C. 103 as being unpatentable over Rupp et al. in view of Biavasco et al., Ogden et al. and Sasaki et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9, 25 and 28-30 under 35 U.S.C. 103 as being unpatentable over Rupp et al. in view of Biavasco et al., Ogden et al. and Paradisi et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This is a new rejection.
Claims 1, 3, 9 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Nicas et al. (Antimicrob Agents Chemother. 1996 Sep; 40(9): 2194-2199) and Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004).
Rupp et al. teach that a rat central venous catheter (CVC) infection model was used to assess the activity of LY333328 (i.e. oritavancin) against vancomycin-resistant Enterococcus faecium (VRE) (abstract).
Rupp et al. further teach that twenty-four hours after the inoculation of bacteria, eight rats were treated with a single 20 mg/kg injection of LY333328 administered via the CVC (page 705, right column, 2nd para).
Rupp et al. also teach that LY333328, administered as a single dose, exhibited excellent activity against VRE1227 in a rat model of CVC infection (page 707, left column, 3rd para).
Rupp et al. do not teach: 1) the claimed bacteria; 2) the single dose comprises at least 1200 mg oritavancin; and 3) the subject is human.
Nicas et al. teach that LY333328 (i.e. oritavancin) has bacterial activity against s. pyogenes (abstract; Table 4; page).
Ogden et al. teach that in 1992-2002 mean weight of men 20 years and over was almost 190 pounds (i.e. 86 kg) while among women the mean weight was approximately 163 pounds (i.e. 74 kg) (page 2, middle column, 1st para).
It would have been obvious to one of ordinary skill in the art to intravenously administer a single dose of 20mg/kg oritavancin to humans suffering from bacterial infections caused by s. pyogenes because Nicas et al. teach that oritavancin has bacterial activity against s. pyogenes.
One of ordinary skill in the art would have been motivated to administer a single dose ranging from approximately 1480 to 1720 mg because Ogden et al. teach mean weight of humans ranging from approximately 74 kg to 86 kg. 

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Nicas et al. (Antimicrob Agents Chemother. 1996 Sep; 40(9): 2194-2199) and Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as applied to claims 1, 3, 9 and 28-29 above, and further in view of Lamagni et al. (J Clin Microbiol. 2008 Jul;46(7):2359-67).
The teachings of Rupp et al., Nicas et al. and Ogden et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
Rupp et al., Nicas et al. and Ogden et al. do not teach the bacterial infection is a bacterial skin infection.
Lamagni et al. teach that s. pyogenes cause skin and soft tissue infections (abstract; passim).
It would have been obvious to one of ordinary skill in the art to use the method obvious over Rupp et al., Nicas et al. and Ogden et al. to treat a bacterial skin infection because Lamagni et al. teach that s.pyogenes cause skin and soft tissue infections.
One of ordinary skill in the art would have reasonably expected the administration of oritavancin to treat a bacterial skin infection caused by s. pyogenes because Nicas et al. teach that oritavancin has bacterial activity against s. pyogenes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a new rejection.
Claims 1, 3, 9 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15 and 17-18 of copending Application No. 14/914792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) and Nicas et al. (Antimicrob Agents Chemother. 1996 Sep; 40(9): 2194-2199). 
'792 claims a method of treating bacteremia (i.e. a bacterial infection) (claim 1), bacteremia and osteomyelitis (claim 7) and endocarditis (claim 13) in a subject comprising administering a therapeutically effective amount of oritavancin, wherein the bacteremia is caused by a Gram-positive organism (claims 3, 9, and 15) and the therapeutically effective amount of oritavancin is at least 1200 mg (claims 5-6, 11-12, and 17-18).  
The cited claims of '792 do not teach the bacteria recited in instant claims 1 and 28.  
‘792 also do not teach intravenous administration.
These deficiencies are cured by the teachings of Rupp et al. and Nicas et al.
Specifically, Rupp et al. teach that oritavancin is administered intravenously to treat an infection caused by a gram-positive organism (i.e. Enterococcus faecium), and Nicas et al. teach that LY333328 (i.e. oritavancin) has bacterial activity against s. pyogenes (i.e. a gram-positive organism) (see abstract; Table 4; page).
Therefore, it would have been obvious to use the method of copending '792 to treat s. pyogenes infections by intravenous administration of oritavancin with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707), Nicas et al. (Antimicrob Agents Chemother. 1996 Sep; 40(9): 2194-2199) and Lamagni et al. (J Clin Microbiol. 2008 Jul;46(7):2359-67). 
The teachings of ‘792, Rupp et al. and Nicas et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
‘792, Rupp et al. and Nicas et al. do not teach the bacterial infection is a bacterial skin infection.
Lamagni et al. teach that s. pyogenes cause skin and soft tissue infections (abstract; passim).
It would have been obvious to one of ordinary skill in the art to use the method obvious over ‘792, Rupp et al. and Nicas et al. to treat a bacterial skin infection because Lamagni et al. teach that s. pyogenes cause skin and soft tissue infections.
One of ordinary skill in the art would have reasonably expected the administration of oritavancin to treat a bacterial skin infection caused by s. pyogenes because Nicas et al. teach that oritavancin has bacterial activity against s. pyogenes.

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9775878. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1, 3 and 28, ‘878 teaches a method of treating a bacterial infection in a subject comprising administering a synergistic combination comprising oritavancin, or a salt thereof, and a polymyxin, or a salt thereof, to a subject having a bacterial infection, wherein the infectious bacteria is a gram-positive bacteria (claim 1), wherein a single dose of oritavancin is administered to the subject over a course of therapy (claim 8), wherein the gram-positive bacteria is one or more selected from the group consisting of Staphylococcus aureus, methicillin-resistant Staphylococcus aureus, vancomycin-resistant Staphylococcus aureus, vancomycin-intermediate Staphylococcus aureus, vancomycin hetero-intermediate Staphylococcus aureus, Streptococcus pyogenes, Streptococcus agalactiae, Streptococcus anginosus, Streptococcus intermedius, Streptococcus constellatus, Streptococcus dysgalactiae, Streptococcus dysgalactiae subsp. equisimilis, Streptococcus pneumoniae, Group A Streptococci species, Group B Streptococci species, Group C Streptococci species, Group D Streptococci species, Enterococci species, Enterococcus faecalis, vancomycin-resistant Enterococcus faecalis, Enterococcus faecium, vancomycin-resistant Enterococcus faecium, Staphylococcus epidermidis, methicillin-resistant Staphylococcus epidermis, Staphylococcus haemolyticus, Bacillus anthracis and Clostridium difficile (claim 16), and wherein combinations comprise at least about 400 mg oritavancin, between about400 mg to about 1800 mg oritavancin, or about 800 mg, 900 mg, 1000 mg, 1100 mg, 1200 mg, 1300 mg or 1400 mg oritavancin, or a pharmaceutically acceptable salt thereof (column 3, lines 27-31).
	With respect to claims 9 and 29, ‘878 teaches intravenous or oral administration (claim 14).
With respect to claims 25 and 30, 878 teaches that the bacterial infection is a Complicated Skin and Skin Structure Infection (cSSSI) or an Acute Bacterial Skin and Skin Structure Infection (ABSSSI) (claim 15).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658